Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. Claims 2, 11, 21, 30, and 33 have been amended. No claims have been added; claims 1, 6-7, 15-17, and 25-26 deleted. Claims 2-5, 8-14, 18-24, and 27-40 are subject to examination.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 33, 36, 38, and 40 objected to because of the following informalities:  
Claim 33, 36, 38, and 40 recite “the second slot”. There is insufficient antecedent basis for these limitations. It is suggested that Claim 33, 36, 38, and 40 be amended to recite “a second slot”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-5, 9-14, 19-24, 28-29, and 30-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al. (LI hereafter) (US 20170026944 A1).

Regarding claim 2, LI teaches, A method of wireless communication comprising: 
receiving a slot format configuration comprising a first set of designated downlink symbols, a second set of flexible symbols that may be allocated as uplink symbols or downlink symbols, and a third set of designated uplink symbols (LI; when the existing system and the evolution system both are based on the three types 0, 1 and 2 of uplink-downlink subframe configurations, subframes 3, 4, 8 and 9 can be considered to be flexible subframes. Therefore, the configuration of the flexible subframe according to the present disclosure can be achieved by notifying user equipment in the evolution system of the uplink-downlink subframe configuration, Par. 0044), wherein the first set (subframe number 0, Fig. 2), the (subframe number 3, 4, Fig. 2), and the third set (subframe number 7, Fig. 2) are time division duplexed such that the second set follows the first set and precedes the third set within a slot (LI; Referring to FIG. 2, which is a schematic diagram of a dynamic TDD subframe configuration in a radio frame, Nos. 3, 4, 8 and 9 subframes in each radio frame are flexible subframes. At this time, Nos. 3, 4, 8 and 9 subframes in each radio frame need to be predefined as flexible subframes at both the base station side and user equipment side, Par. 0049); 
receiving, from a base station, a first indication to allocate at least one of the flexible symbols of the second set to a downlink symbol or to an uplink symbol for communication between the UE and the base station in a first slot (LI; The base station sends to a user equipment a first signaling via a downlink control channel, where the first signaling includes the feature of the flexible subframe corresponding to the subframe number … In this step, the number of bits for indicating the feature of the flexible subframe in the first signaling … One bit can be used to indicate the feature of one flexible subframe, for example, "0" indicates an uplink subframe, and "1" indicates a downlink subframe, Par. 0055-0057); and 
communicating with the base station in the first slot based at least in part on the slot format configuration and the first indication (LI; the base station also can include: a data processing unit, configured to receive traffic data of a current radio frame sent by the user equipment according to the first signaling; or, send traffic data of the current radio frame to the user equipment according to the first signaling, Par. 0130).  

Regarding claim 11, LI teaches, An apparatus for wireless communication, comprising: 
a processor (LI; user equipment, Par. 0044); 
memory coupled with the processor (LI; user equipment, Par. 0044); and 
instructions stored in the memory and operable, when executed by the processor (LI; user equipment, Par. 0044), to cause the apparatus to: 
receive a slot format configuration comprising a first set of designated downlink symbols, a second set of flexible symbols that may be allocated as uplink symbols or downlink symbols, and a third set of designated uplink symbols (LI; when the existing system and the evolution system both are based on the three types 0, 1 and 2 of uplink-downlink subframe configurations, subframes 3, 4, 8 and 9 can be considered to be flexible subframes. Therefore, the configuration of the flexible subframe according to the present disclosure can be achieved by notifying user equipment in the evolution system of the uplink-downlink subframe configuration, Par. 0044), wherein the first set (subframe number 0, Fig. 2), the second set (subframe number 3, 4, Fig. 2), and the third set (subframe number 7, Fig. 2) are time division duplexed such that the second set follows the first set and precedes the third set within a slot (LI; Referring to FIG. 2, which is a schematic diagram of a dynamic TDD subframe configuration in a radio frame, Nos. 3, 4, 8 and 9 subframes in each radio frame are flexible subframes. At this time, Nos. 3, 4, 8 and 9 subframes in each radio frame need to be predefined as flexible subframes at both the base station side and user equipment side, Par. 0049); 
for communication between the UE and the base station in a first slot (LI; The base station sends to a user equipment a first signaling via a downlink control channel, where the first signaling includes the feature of the flexible subframe corresponding to the subframe number … In this step, the number of bits for indicating the feature of the flexible subframe in the first signaling … One bit can be used to indicate the feature of one flexible subframe, for example, "0" indicates an uplink subframe, and "1" indicates a downlink subframe, Par. 0055-0057); and 
communicate with the base station in the first slot based at least in part on the slot format configuration and the first indication (LI; the base station also can include: a data processing unit, configured to receive traffic data of a current radio frame sent by the user equipment according to the first signaling; or, send traffic data of the current radio frame to the user equipment according to the first signaling, Par. 0130).

Regarding claim 21, LI teaches, An apparatus for wireless communication comprising: 
means for receiving a slot format configuration comprising a first set of designated downlink symbols, a second set of flexible symbols that may be allocated as uplink symbols or downlink symbols, and a third set of designated uplink symbols (LI; when the existing system and the evolution system both are based on the three types 0, 1 and 2 of uplink-downlink subframe configurations, subframes 3, 4, 8 and 9 can be considered to be flexible subframes. Therefore, the configuration of the flexible subframe according to the present disclosure can be achieved by notifying user equipment in the evolution system of the uplink-downlink subframe configuration, Par. 0044), wherein the first set (subframe number 0, Fig. 2), the second set (subframe number 3, 4, Fig. 2), and the third set (subframe number 7, Fig. 2) are time division duplexed such that the second set follows the first set and precedes the third set within a slot (LI; Referring to FIG. 2, which is a schematic diagram of a dynamic TDD subframe configuration in a radio frame, Nos. 3, 4, 8 and 9 subframes in each radio frame are flexible subframes. At this time, Nos. 3, 4, 8 and 9 subframes in each radio frame need to be predefined as flexible subframes at both the base station side and user equipment side, Par. 0049); 
means for receiving, from a base station, a first indication to allocate at least one of the flexible symbols of the second set to a downlink symbol or to an uplink symbol for communication between the UE and the base station in a first slot (LI; The base station sends to a user equipment a first signaling via a downlink control channel, where the first signaling includes the feature of the flexible subframe corresponding to the subframe number … In this step, the number of bits for indicating the feature of the flexible subframe in the first signaling … One bit can be used to indicate the feature of one flexible subframe, for example, "0" indicates an uplink subframe, and "1" indicates a downlink subframe, Par. 0055-0057); and 
(LI; the base station also can include: a data processing unit, configured to receive traffic data of a current radio frame sent by the user equipment according to the first signaling; or, send traffic data of the current radio frame to the user equipment according to the first signaling, Par. 0130).

Regarding claim 30, LI teaches, A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable to: 
receive a slot format configuration comprising a first set of designated downlink symbols, a second set of flexible symbols that may be allocated as uplink symbols or downlink symbols, and a third set of designated uplink symbols (LI; when the existing system and the evolution system both are based on the three types 0, 1 and 2 of uplink-downlink subframe configurations, subframes 3, 4, 8 and 9 can be considered to be flexible subframes. Therefore, the configuration of the flexible subframe according to the present disclosure can be achieved by notifying user equipment in the evolution system of the uplink-downlink subframe configuration, Par. 0044), wherein the first set (subframe number 0, Fig. 2), the second set (subframe number 3, 4, Fig. 2), and the third set (subframe number 7, Fig. 2) are time division duplexed such that the second set follows the first set and precedes the third set within a slot (LI; Referring to FIG. 2, which is a schematic diagram of a dynamic TDD subframe configuration in a radio frame, Nos. 3, 4, 8 and 9 subframes in each radio frame are flexible subframes. At this time, Nos. 3, 4, 8 and 9 subframes in each radio frame need to be predefined as flexible subframes at both the base station side and user equipment side, Par. 0049); 
receive, from a base station, a first indication to allocate at least one of the flexible symbols of the second set to a downlink symbol or to an uplink symbol for communication between the UE and the base station in a first slot (LI; The base station sends to a user equipment a first signaling via a downlink control channel, where the first signaling includes the feature of the flexible subframe corresponding to the subframe number … In this step, the number of bits for indicating the feature of the flexible subframe in the first signaling … One bit can be used to indicate the feature of one flexible subframe, for example, "0" indicates an uplink subframe, and "1" indicates a downlink subframe, Par. 0055-0057); and 
communicate with the base station in the first slot based at least in part on the slot format configuration and the first indication (LI; the base station also can include: a data processing unit, configured to receive traffic data of a current radio frame sent by the user equipment according to the first signaling; or, send traffic data of the current radio frame to the user equipment according to the first signaling, Par. 0130).

Regarding claim 3, 12, 22, and 31, LI teaches, The method of claim 2, The apparatus of claim 11, The apparatus of claim 21, and The non-transitory computer-readable medium of claim 30 respectively, further comprising: 
(LI; The first signaling can be a dynamic notification, Par. 0060), a second indication allocating a first subset of the flexible symbols of the second set as downlink symbols and a second subset of the flexible symbols of the second set as uplink symbols (LI; One bit can be used to indicate the feature of one flexible subframe, for example, "0" indicates an uplink subframe, and "1" indicates a downlink subframe, Par.0057); and 
communicating with the base station in a second slot based at least in part on the second indication (LI; the base station also can include: a data processing unit, configured to receive traffic data of a current radio frame sent by the user equipment according to the first signaling; or, send traffic data of the current radio frame to the user equipment according to the first signaling, Par. 0130).  

Regarding claim 4, 13, and 23, LI teaches, The method of claim 3, The apparatus of claim 12, and The apparatus of claim 22 respectively, 
wherein the second indication is received in a control channel (LI; The base station sends to a user equipment a first signaling via a downlink control channel, Par. 0055).  

Regarding claim 5, 14, and 24, LI teaches, The method of claim 5, The apparatus of claim 13, and The apparatus of claim 23 respectively, 
wherein the second indication is received in a downlink control information (DCI) (LI; the DCI in the common search space is adopted to indicate the first signaling, Par. 0083).  

Regarding claim 9, 19, and 28, LI teaches, The method of claim 2, The apparatus of claim 11, and The apparatus of claim 21 respectively, wherein the first indication is received via radio resource control (RRC) signaling (LI; The first signaling can be … a semi-persistent notification, Par. 0060; The frequency of the notification can be periodic or semi-persistent. In particular, when the higher layer signaling is adopted, RRC signaling or MAC signaling can be used, Par. 0151).  

Regarding claim 10, 20, and 29, LI teaches, The method of claim 2, The apparatus of claim 11, and The apparatus of claim 21 respectively, wherein the first indication is received via physical downlink control channel signaling (LI; The base station sends to a user equipment a first signaling via a downlink control channel, Par. 0055).  

  
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8, 18, 27, 32-33, 35, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI and in view of Khoryaev et al. (Khoryaev hereafter) (US 20150188690 A1).
  
Regarding claim 8, 18, and 27, LI teaches, The method of claim 2, The apparatus of claim 11, and The apparatus of claim 21 respectively. 
	LI fails to explicitly teach,
further comprising: 
receiving downlink transmissions in the first slot during the first set of designated downlink symbols; and 
transmitting uplink transmissions in the first slot during the third set of designated uplink symbols.  
However, in the same field of endeavor, Khoryaev teaches,
receiving downlink transmissions in the first slot during the first set of designated downlink symbols (Khoryaev; a least significant bit (LSB) of the UL index in the DCI format 0/4 can be set to 1 in subframe n, Par. 0034); and 
transmitting uplink transmissions in the first slot during the third set of designated uplink symbols (Khoryaev; the UE can adjust the corresponding PUSCH transmission in subframe n+7, Par. 0034 [Note that when n=0, subframe 7 will carry PUSCH]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI to include the use Khoryaev in order to receive HARQ (Khoryaev; Par. 0034).

Regarding claim 32, 35, 37, and 39, LI teaches, The method of claim 2, The apparatus of claim 11, The apparatus of claim 21, The non-transitory computer-readable medium of claim 30 respectively.
	LI fails to explicitly teach,
wherein the first indication comprises an allocation of uplink or downlink resources to the UE by the base station.  
However, in the same field of endeavor, Khoryaev teaches,
wherein the first indication comprises an allocation of uplink or downlink resources to the UE by the base station (Khoryaev; the eNB can use existing DCI messages and allocate a UL grant in one of the preceding subframes 240 to schedule the UL transmissions in one of the "DL flexible subframes", Par. 0047; A PDCCH (or enhanced PDCCH) can carry a message known as Downlink Control Information (DCI), which can includes transmission resource assignments, such as a PDSCH or PUSCH, Par. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI to include the use of DCI message as taught by Khoryaev in order to assign resources (Khoryaev; Par. 0031).

Regarding claim 33, LI teaches The method of claim 2. 
LI fails to explicitly teach,
further comprising: 
transmitting an ACK/NACK message to the base station on uplink resources of the second slot.
However, in the same field of endeavor, Khoryaev teaches,
transmitting an ACK/NACK message to the base station on uplink resources of the second slot (Khoryaev; a PDSCH transmission timing (e.g., 210 in FIG. 5), and a PDSCH hybrid automatic repeat request (HARQ) feedback timing (e.g., 212 in FIG. 5, Par. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI to include the use of HARQ timeline as taught by Khoryaev in order to receive HARQ (Khoryaev; Par. 0034).


Claim 34, 36, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of Behravan et al. (Behravan hereafter) (US 20120314592 A1).

Regarding claim 34, 36, 38, and 40, LI teaches, The method of claim 3, The apparatus of claim 11, The apparatus of claim 21, The non-transitory computer-readable medium of claim 30 respectively.
	LI fails to explicitly teach,

However, in the same field of endeavor, Behravan  teaches, 
wherein the first slot and the second slot comprise variable length transmission time intervals (TTIs) for respective communications with the base station (Behravan; The downlink time interval is a downlink time interval with variable size and variable end position, Par. 0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LI to include the use of variable size downlink time interval as taught by Behravan in order to meet needs of the base station (Behravan; Par. 0068).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20160197687 A1 teaches flexible and fixed uplink downlink subframes in Fig. 3B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416